Appellant strenuously insists that we erred in not upholding the contentions evidenced by his assignments of error from eight to twelve, and we have again reviewed the matters referred to which are in bills of exception Nos. 15 to 20 inclusive. We again repeat that when an application for suspended sentence is filed, the question thereby raised as to the reputation of the accused for being a law-abiding citizen relates to his reputation at the time of trial. Smith v. State, 94 Tex. Crim Rep., 633, 252 S.W. Rep., 562. It follows that the contention of appellant that error was committed in allowing the State to cross-examine his character witnesses and by them show that his reputation at the time of trial was bad, is not sound. This relates to bills of exception Nos. 15 and 16. The remaining matters consist of complaints against the asking of questions. We are not led to believe upon mature consideration that there was any reversible error shown in this matter. We do not think the questions complained of could by their being asked inject such harmful matter into the record as to raise a presumption of injury to the accused.
The motion for rehearing will be overruled.
Overruled.